On Rehearing Denied

PER CURIAM.
On consideration of the appellant’s motion for rehearing, we withdraw the opin*369ion dated December 15, 1999, and substitute the following opinion.
Joseph Shanks contends that the offense of second degree murder with a firearm should be classified as a first degree felony punishable by life imprisonment, not a life felony. The trial court rejected appellant’s claim, and we affirm. We have taken judicial notice of this court’s file in Shanks v. State, number 96-282. This exact claim was made by the appellant in an earlier postconviction motion. The trial court rejected that claim and this court affirmed. See Shanks v. State, 676 So.2d 427 (Fla. 3d DCA 1996). This claim is thus barred by the doctrine of res judicata.
Affirmed.